Case 4:19-cv-02945 Document6-1 Filed on 08/16/19 in TXSD Page 2 of 2

AO 440 (Rev. 06/12) Suramons in a Civil Action (Page 2)
Civil Action"No. 4:19-cv-2945
United States Courts

PROOF OF SERVICE Southern District of Texas
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l)) FILED
This summons for (name of individual and title, ifany)  Caljet of America, LLC AUG 23 2019

i ‘da
watreckived by meonG@amy (6/16/2019 David J. Bradley, Clerk of Court

© I personally served the summons on the individual at (place)

on (date) , or

© J left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or
xxxxxid ] served the summons on (name of individual) Dave Alexander, Managing Member _ > who is
designated by law to accept service of process on behalf of (name of organization)
Caljet of America, LLC. on (date) 8/19/2019 or
9:04am
[7 I returned the summons unexecuted because ; Or
O Other (specify:
My feesare$ ===== = for travel and $= ====== for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.
Date: 8/49/2019 A
Server's signature

Bruce Comer, Process Server
Printed name ond title

530 E. McDowel Rd. #107-423

Phoenix, Arizona 85004
Server's address

Additional information regarding attempted service, etc:

I delivered Summons, Original Complaint, Order For Conference and Disclosure of Interested Parties

402435
Case 4:19-cv-02945 Document 6-1 Filed on 08/16/19 in TXSD Page 1 of 2

AQ 440 (Rev, 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

Canal Indemnity Company, A South Carolina
Corporation

Plaintiff(s)
V. Civil Action No. 4:19-cv-2945
Coastal Transport Co., Inc.; Caljet Il, LLC; Caljet of

America, LLC; Chevron U.S.A., Inc.; Valero Marketing and
Supply Company; Circle K Terminal, LLC; National

Interstate Insurance Company; PHILLIPS 66 Company;

and Pro Petroleum, Inc.,

Same ee ee ee ee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Caljet of America, LLC
c/o Rich Tarnopolski
Statutory Agent
5601 W. Van Buren
Phoenix, AZ 85043

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Brian S. Martin

Thompson, Coe, Cousins & Irons, L.L.P.
One Riverway, Suite 1400
Houston, Texas 77056

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

David J. Bradley, Clerk of Court

Date: August 16, 2019
s/H. Lerma

 

Signature of Clerk or Deputy Clerk

 
